Case 5:18-cr-00258-EJD Document 559-12 Filed 11/20/20 Page 1 of 3




                EXHIBIT K
                                                      Case 5:18-cr-00258-EJD Document 559-12 Filed 11/20/20 Page 2 of 3
                                                                                       U.S. V. HOLMES, 18-CR-258
                                                                                       11/4/2020 PRIVILEGE LOG


#   Production::Begin   Production::End   Date              Email From       Email To                        Email CC           Attorney‐Client Privilege Claim                       Work Product Privilege Claim
1   THPFM0003107264     THPFM0003107265   3/19/2013 17:58   Doyle, David     Holmes, Elizabeth                                  Attorney‐client communication regarding attorney
                                                                                                                                billing arrangements in anticipation of litigation.

2   THPFM0002685478     THPFM0002685479   5/1/2015 21:48    Balwani, Sunny   Holmes, Elizabeth; Boies,       King, Heather      Attorney‐client communication soliciting legal
                                                                             Christopher                                        advice regarding communication with investor.
3   THER‐2074467        THER‐2074477      6/30/2015 1:52                                                                        Document containing legal analysis regarding          Draft document prepared in anticipation
                                                                                                                                response to claims by journalists.                    of litigation in response to claims by
                                                                                                                                                                                      journalists.

4   THPFM0002322375     THPFM0002322376   9/2/2015 21:52    Young, Daniel    North, Evan                                        Attorney‐client communication soliciting legal
                                                                                                                                advice regarding regulatory approval process.
5   THPFM0005266825     THPFM0005266826   10/11/2015 10:20 King, Heather     Holmes, Elizabeth;                                 Attorney‐client communication regarding               Attorney discussion of anticipated
                                                                             Balwani, Sunny; Dearborn,                          anticipated or ongoing litigation in response to      litigation in response to false by
                                                                             Meredith; Boies, David;                            claims by journalists.                                journalists.
                                                                             Brille, Mike
6   THPFM0002430491     THPFM0002430491   10/19/2015 6:59   Boies, David     Holmes, Elizabeth                                 Attorney‐client communication regarding legal
                                                                                                                               strategy for response to claims by journalists.
7   THER‐0393537        THER‐0393540      10/20/2015 20:28 Arington, Brad    Balwani, Sunny; North,          King, Heather;    Attorney‐client communication regarding                Attorney analysis of anticipated litigation
                                                                             Evan                            Holmes, Elizabeth submissions in regulatory approval process.            regarding claims by journalists.



8   THPFM0002199818     THPFM0002199821   10/20/2015 20:28 Arington, Brad    Balwani, Sunny; North,          King, Heather;    Attorney‐client communication regarding                Attorney analysis of anticipated litigation
                                                                             Evan                            Holmes, Elizabeth submissions in regulatory approval process.            regarding claims by journalists.



9   US‐REPORTS‐0006978 US‐REPORTS‐        10/20/2015 20:28 Arington, Brad    Balwani, Sunny; North,          King, Heather;    Attorney‐client communication regarding                Attorney analysis of anticipated litigation
                       0006981                                               Evan                            Holmes, Elizabeth submissions in regulatory approval process.            regarding claims by journalists.



10 THPFM0003058520      THPFM0003058521   10/25/2015 8:43   King, Heather    Holmes, Elizabeth;              Levinson, Molly;   Attorney‐client communication regarding legal         Attorney analysis of public company
                                                                             Balwani, Sunny                  Toohey, Ryan       strategy for response to claims by journalists.       communications in anticipation of
                                                                                                                                                                                      litigation regarding claims by journalists.




                                                                                                         1
                                                   Case 5:18-cr-00258-EJD Document 559-12 Filed 11/20/20 Page 3 of 3
                                                                                 U.S. V. HOLMES, 18-CR-258
                                                                                 11/4/2020 PRIVILEGE LOG


11 THPFM0003600931   THPFM0003600931   10/29/2015 17:56 Holmes,        Boies, Christopher; King,   Balwani, Sunny   Attorney‐client communication soliciting legal
                                                        Elizabeth      Heather                                      advice regarding communication with investor.
12 THPFM0002792127   THPFM0002792130   11/11/2015 1:29 Toohey, Ryan    Holmes, Elizabeth; Holmes, Levinson, Molly   Communication containing facts provided to
                                                                       Christian; King, Heather;                    counsel in connection with response to claims by
                                                                       Balwani, Sunny; Dearborn,                    journalists.
                                                                       Meredith
13 THPFM0003154043   THPFM0003154043   3/7/2016 5:05   King, Heather   Skinner, Peter; Michaelson, Balwani, Sunny   Attorney‐client communication regarding legal
                                                                       Andrew; Holmes, Elizabeth                    strategy for response to claims by journalists.




                                                                                                2
